Title: To Thomas Jefferson from Joseph Forster, on or before 18 June 1803
From: Forster, Joseph
To: Jefferson, Thomas


          
            
            on or before 18 June 1803
          
          Reverendissime, Praesul, Domine,
          ac Moecoenas
          gratiossissime!
          Your Excellence will excuse the bold presumption which I undertook by addressing myself to You. Before I acquaint Your Excellence, with the design, what induced me, to come thitherto, You will be desirious to know, who I am, and from whence I come from. Here my attestats explain it—
          In short, I had the same fate, as Virgil, when he exclaimed: “Nos patriae fines, nos dulcia linquimus arva,” whilst was caused the great revolution, of which Virgil gives this striking likeness.
          Quippe ubi fas versum atque nefas, tot bella per orbem;
          Tam multae scoelerum facies: non ullus aratro
          Dignus honos: squallent abductis arva colonis
          Et curvae rigidum falces conflantur in ensem.
          Hinc movet Euphrates, illinc Germania bellum,
          Vicinae ruptis inter se legibus urbes
          Arma ferunt: saevit toto Mars impious orbe.
          Among them unfortunate I was one, Vouchase, then Your regard and consider:—The story is short—but striking—My parents are dead, my house is burnt, & my property robb’d Desolate & destitute from every body:—then the maxim of Ovid saying
          “Donec eris felix multos numerabis amicos,
              Tempora si fuerint nubila solus eris”
          I found, alas, too true;—I confirmed, to go into a country, which by fame & describtion is called, the earthly Paradies. And in fact, people, who has learnt, how to work, lives happier here, then in Europe, because they do not feel hard oppression from their superiors, & the iron hand of war.
          But, alas, for me did not blossom yet in this American Eden a smile of fate;—grief & misery are my nossegays. But you, o Excellence! could change in a moment this tragicat scene. May this Proverb: Post nubila Phoebus be as true: as sunshine follows after a cloudy day; then when this storm of Misfortunes will not quite, I perish in Harm.—To You then, O Excellence, I make my Supplication, Your Excellencies help I implore, to put me into a place, where I may recover again from tossing of such a boisterous a storm; Employment is it, for what I Your Excellence most humble supplicate You. In Your Excellencies power is it, to make his Subjects happy or wretched. Pity the Sorrows of a poor wretched Accedent, who has no friends, who would speak for him, no recommendations, no inducements of Your bonty.
          When I consider, that Your Excellence is surrounded with the most eminent heads of astonishing faculties, then my hope of acquiring some, decreases.
          Then Your Excellence, do not want my Services, because they are either of a trifling consequence, or none at all.
          When I shall be happy enough to sensuate Your Grace in acquiring some emploiment, it is only for to exercise Your magnificence, generosity, magnamity, & an endeavour, which is natural to You; to render people happy.
          Upon such foundations emboldened I offer myself to Your service, & crave Your mercy for acquiring a comfortable life. Do not refuse me; then Tytus, whose name You have already acquired by Your Clemency,—refused none, and every one went smiling from his palace. Fame relates a unpartial hystory of the American Tytus of Your Excellence in American as well as in the remotest parts of Europe, Germany. Thus they say: Your Excellence Jefferson is no King, but he is greater, than any of the Kings. May God Almighty disclose Your tender heart, and You o Excellence, propitious look down on me from the hight, to which Your Excellence is raised.
          Some Apprehensions may perhaps linger a gracious resolution on me, for I will allowe, that some base villains have abused Your clemency; but, most noble American Tytus, after having proved me, You will be convinced, that I do not belong under those base villains; whose heart is as black as Virgil describes a Monster in the Aeneid III V 658.
          Monstrum horrendum, informe, ingens, cui lumen ademptum.
          And I exclaim with Shakespeare.
          
           Freeze, Freeze, thou bitter sky.
           Thou doest not bite so nigh
            As benefits forgot;
           Tho’ thou the waters warp
           Thy sting is not so sharp.
            As friend rememberd not.
          And indeed; In all the Catalogue of human imperfections, there is not one of a more execrable & diabolical hue, than the ungrateful man.
          Once more I crave Your mercy, invoke Your assistance, in yealding me a proper livelyhood, and implore Your favour which, when bestowed upon me, I never cease to forget it. with infinite thanksgiving, and I will endeavor with the utmost zeal to be
          Your Excellence most humble and obedient Servant,
          
            Josseph Forster
          
        